 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Wayne Cameron,                                             Case No.: 2:16-cv-01355-JAD-PAL

 4             Plaintiff
                                                           Order regarding pre-service discovery
 5 v.

 6 County of Clark Nevada, et al.,

 7             Defendant

 8            Pro se plaintiff Wayne Cameron is currently being held in pre-trial detention at the Clark

 9 County Detention Center (CCDC), which is operated by the Las Vegas Metropolitan Police

10 Department (LVMPD). Cameron sues several unnamed LVMPD employees who he claims

11 broke his dentures while searching his cell, as well as other unnamed employees who allegedly

12 denied or ignored his multiple requests to have his dentures repaired or replaced. I previously

13 screened Cameron’s first-amended complaint and allowed him to proceed on his due-process-

14 medical-issues and state-law-negligence claims against these doe defendants (once he identifies

15 them). 1 I also ordered LVMPD to enter a limited notice of appearance—even though I dismissed

16 all claims against it without prejudice 2—and identify the doe defendants. 3

17            In response, LVMPD represented that it is unable to identify any employees who

18 committed acts that match Cameron’s allegations. Regarding the search that Cameron claims

19 resulted in his dentures breaking, LVMPD asserted that it could not determine which guards

20

21   1
         ECF No. 12 at 7.
22   2
      I also dismissed Cameron’s claims against Sheriff Joseph Lombardo without prejudice. ECF
     No. 12 at 7.
23   3
      Id.; see also ECF No. 27 (striking the answer that LVMPD filed on behalf of doe defendants
     and reiterating my instructions on entering a limited notice of appearance).
 1 were involved because cell searches occur frequently but at random intervals and because

 2 Cameron identified a two-month span for when he believes the search occurred. 4 In my last

 3 order, I agreed that Cameron’s allegations do not provide LVMPD with sufficient information to

 4 identify the guards that conducted the search. 5 I concluded that, for Cameron’s claims against

 5 these guards to proceed, he must, at a minimum, identify a specific week and segment of the day

 6 that his dentures were broken. 6 So, I directed Cameron to notify the court by November 19,

 7 2018, if he could recall these details—in which case I would order LVMPD to disclose the

 8 names of employees who were on duty during the narrower timeframe and would have had the

 9 authority to search his cell. 7 But Cameron failed to provide this notice or otherwise respond to

10 my order. I therefore dismiss his due-process and negligence claims as to the unnamed LVMPD

11 employees who broke his dentures.

12              Cameron’s due-process claim is also premised on his allegation that LVMPD officials

13 denied or ignored his multiple requests to have his dentures fixed or replaced. He avers that he

14 submitted these requests through grievance forms and that LVMPD has denied him copies of

15 these forms. 8 LVMPD responded that it has no records showing that Cameron’s “grievances

16 regarding his dentures were denied.” 9 It also represented that the only files that reference broken

17 dentures after the alleged search are (1) a June 2016 physical-assessment form, in which a nurse

18 practitioner wrote “broken dentures” under the “current complaint[s]” heading and (2) a written

19
   4
     ECF No. 28 at 2; see also ECF No. 9 (Cameron alleging that the search occurred “sometime in
20 March/February 2016”).
     5
21       ECF No. 29 at 1–2.
     6
         Id. at 2.
22   7
         Id.
23   8
         ECF No. 9 at 9.
     9
         ECF No. 28 at 1.

                                                       2
 1 request by Cameron in May 2017 for a copy of all the grievances he filed requesting denture

 2 replacements. 10

 3              But at this early stage of litigation, Cameron must merely identify the LVMPD

 4 employees who would have received his requests and been responsible for either directly

 5 approving or denying them. I therefore ordered “LVMPD to provide Cameron copies of any

 6 grievances, kites, or inquiries regarding his dentures that he has filed since February 2016, and

 7 any written responses by CCDC; and I order[ed] LVMPD to identify the full names of the CCDC

 8 employees who reviewed or handled these grievances.” 11 I also directed LVMPD to notify the

 9 court by November 6, 2018, that it had provided Cameron these documents and names. 12 But

10 instead of providing the required notice, LVMPD filed a near-duplicate of its last response. 13

11              This submission is not responsive to my last order. LVMPD may have intended to

12 convey that it has never denied a request from Cameron to have his dentures repaired or

13 replaced. But this representation does not address Cameron’s allegation that CCDC employees

14 ignored his requests. To that end, Cameron requested—and I ordered—that LVMPD provide

15 him all grievances, kites, or inquiries regarding his dentures that he has filed since February

16 2016.

17              Because it appears that LVMPD misunderstood my order, I now provide LVMPD a final

18 opportunity to comply with my pre-service-discovery instructions. Accordingly,

19

20

21   10
       Id. at 2–3; ECF No. 28-3 at 2, 8. Cameron also submitted a denture repair request more than
     two years before the alleged search, describing his top denture as “cracked.” ECF No. 28-1 at 2.
22   11
          ECF No. 29 at 2–3.
23   12
          Id. at 3.
     13
          ECF No. 30.

                                                       3
 1         IT IS HEREBY ORDERED that LVMPD must provide the court EITHER of the

 2 following items by December 12, 2018:

 3            x   A notice that it has provided Cameron (1) copies of all grievances, kites, or

 4                inquiries regarding his dentures that he has filed or submitted since February

 5                2016; (2) all written responses by CCDC; and (3) the full names of the CCDC

 6                employees who reviewed or handled these grievances. The notice must attach

 7                copies of any document provided to Cameron.

 8            x   A declaration from an appropriate LVMPD official that (1) attests that CCDC has

 9                no record of Cameron filing or submitting grievances, kites, or inquiries regarding

10                his dentures since February 2016, and (2) explains whether CCDC has a policy of

11                destroying inmate grievances, kites, or inquiries after any period of time.

12 LVMPD’s failure to strictly comply with this instruction may result in sanctions.

13     IT IS FURTHER ORDERED that Cameron’s due-process and negligence claims against the

14 unknown guards who allegedly broke his dentures during a search of his cell in early 2016 are

15 DISMISSED.

16         Dated: November 27, 2018

17                                                             _______________________________
                                                                 _________
                                                                         ____
                                                                         __   ________
                                                                                    ____
                                                                                       ____
                                                                                         _ __
                                                                                            _____
                                                               U.S.
                                                                 S. District
                                                                         iicct Judge
                                                                    Distric    Judgge Jennifer
                                                                                      Jenn
                                                                                      Je      e A.
                                                                                         n iffer A Dorsey
18

19

20

21

22

23



                                                    4
